577 F.2d 354
Ron BURLESON, Plaintiff-Appellant,v.COASTAL RECREATION, INC., Defendant-Third-Party Plaintiff-Appellee,v.INLAND SAILBOATS, INCORPORATED, Third-PartyDefendant-Fourth-Party Plaintiff-Appellee,v.DUTTON LAINSON COMPANY, Fourth-Party Defendant.
No. 75-4184.
United States Court of Appeals,Fifth Circuit.
July 11, 1978.

Charles M. Wilson, III, Joe Hill Jones, Dallas, Tex., for plaintiff-appellant.
D. L. Case, Jack Pew, Jr., Dallas, Tex., for Coastal Recreation.
Thomas G. Nash, Jr., Dallas, Tex., for Inland Sailboats, etc.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion May 5, 1978, 5 Cir., 1978, 572 F.2d 509).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.